department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-107583-04 date date internal_revenue_service number release date index number ------------------------ ---------------------------- ---------------------- --------------------------- ------------------------------------ ------------------------------------------------ legend taxpayer ------------------------ -------------------------- taxpayer -------------------- -------------------------- --------------------------------------------------- ----------------------- -------------------------- trust date child a year x year y -------------------- ------- ----------- ------- ----------- this is in response to a letter dated date sent by your dear -------------------------- representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of your generation-skipping_transfer gst tax exemption and taxpayer husband and wife hereinafter trustors created trust on date trust is an irrevocable_trust for the primary benefit of their descendants the facts and representations submitted are summarized as follows taxpayer part two of the trust agreement provides that the trustee may make discretionary article i of part three of the trust agreement provides that the trust initially plr-107583-04 distributions of income and principal to trustors’ issue as is necessary for the health education support and maintenance of such issue as a group created in part two of the trust agreement shall terminate on the first to occur of the following events child a attaining the age of twenty-one or trustors’ oldest living child attaining the age of thirty-five article i of part three the trust is to be divided into as many equal shares as there are then living children of trustors and then deceased children of trustors leaving issue then living with each share being administered in a separate trust article ii a of part three provides that upon the termination referred to in article ii b a of part three provides that until the beneficiary of each separate trust attains the age of thirty-five the trustee may make discretionary distributions of income and principal to the beneficiary as is necessary for his or her health education support and maintenance article ii b b of part three provides that after the beneficiary of each separate trust attains the age of thirty-five the trustee shall pay to the beneficiary the entire net_income of the trust quarter-annually or at more frequent intervals and so much of the principal as is necessary for the beneficiary’s health support maintenance and education article ii b of part three provides that until the beneficiary of each separate trust attains the age of thirty-five such beneficiary will have a special_power_of_appointment to appoint the undistributed balance of his or her trust upon his or her death to one or more of the group consisting of such beneficiary’s issue and the spouses of such beneficiary’s issue it further provides that after the beneficiary of each separate trust attains the age of thirty-five such beneficiary will have a special_power_of_appointment to appoint the undistributed balance of his or her trust to any person except such beneficiary or his or her estate or the creditors of such beneficiary or his or her estate article ii b of part three provides that upon the death of a beneficiary any part of such beneficiary’s trust that is not effectively appointed pursuant to article ii b of part three shall be divided into shares and allocated to such beneficiary’s then living issue by right of representation or if there are none to trustors’ then living issue by right of representation article ii b of part three provides that upon the death of a beneficiary who had attained the age of thirty-five if any portion of the distribution under article ii b of part three would involve a payment of gst tax if the beneficiary did not possess a general_power_of_appointment then such beneficiary shall have a general power to appoint at death the portion of the distribution that otherwise would involve a payment of gst tax to one or more persons or entities including such beneficiary’s estate as the beneficiary shall appoint it further provides that if a beneficiary’s trust has a federal in year trustors transferred to trust shares of stock valued at dollar_figurex in year potential beneficiaries include individuals who are two or more generations below plr-107583-04 gst tax inclusion_ratio of greater than zero then the trustee shall pay to the beneficiary during the beneficiary’s lifetime such amounts as the beneficiary may from time to time request in writing up to the whole of the trust article ii b of part three provides that if some or all of an individual’s gst tax exemption is allocated to property distributed to a_trust hereunder and such trust would otherwise have an inclusion_ratio of greater than zero then the trustee is directed to create prior to the distribution of such property one such trust having an inclusion_ratio of zero and one having an inclusion_ratio of one trustors’ generation therefore distributions from trust may be subject_to the gst tax trustors transferred to trust shares of stock valued at dollar_figurey trustors reported the transfers to trust on timely filed form sec_709 united_states gift and generation- skipping transfer_tax return for year and year each trustor consented on his or her form_709 for year and year to treat the gifts made in year and year as being made one-half by each pursuant to ' the gift_tax returns were prepared by a certified_public_accountant on whose expertise trustors relied the accountant however inadvertently failed to allocate trustors’ available gst tax exemptions to the transfers taxpayers request an extension of time to make allocations of their gst tax exemptions under sec_2642 with respect to the assets transferred to trust in year and year in addition taxpayers request that the allocation be based on the value of the assets transferred to the trust as of the date of the transfers so that each trust has an inclusion_ratio of zero a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed of the gst tax exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as sec_2642 provides that except as provided in sec_2642 if the allocation sec_2632 provides that any allocation by an individual of his or her gst sec_2631 provides that for purposes of determining the inclusion_ratio notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_2642 provides that in determining whether to grant relief under sec_2642 provides generally that the secretary shall by regulation plr-107583-04 under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the sec_301_9100-3 provides that in general requests for extensions of time under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-107583-04 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to file supplemental form sec_709 for the year and year transfers to trust the form sec_709 should include a notice of allocation properly allocating each taxpayer’s gst tax exemption to the transfers in year and year the allocations will be effective as of the date of the transfers and the gift_tax value of the transfers to trust will be used in determining the amount of gst tax exemption to be allocated to the trusts a copy of this letter should be attached to each supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio four copies are included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the gift_tax value of the transfers to trust representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination to the taxpayers’ representative pursuant to the power_of_attorney on file with this office this letter is being sent except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-107583-04 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers requesting it sec_6110 sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosures cc ---------------------- --------------------------------------- ----------------------------
